 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   HEATHER HOLLANDER KEELY,                            Case No.: 19-CV-2078-CAB-KSC
     STEVE WOLF, and BRITTANY
11
     DOSTER,                                             ORDER DENYING MOTION TO
12                                     Plaintiffs,       DISMISS AMENDED
                                                         COUNTERCLAIM
13   v.
14
     SKYLAB APPS, INC. et al,
15                                   Defendants.         [Doc. No. 16]
16
     AND RELATED COUNTERCLAIMS
17
18
19         On January 20, 2020, Defendants Skylab Apps, Inc. (“Skylab”) and Dean Grey filed
20   and answer and first amended counterclaim that asserted three claims against Plaintiffs: (1)
21   breach of contract; (2) intentional interference with prospective economic advantage; and
22   (3) defamation. On February 3, 2020, Plaintiffs filed a four page motion to dismiss all
23   three counterclaims or for a more definite statement. The only argument in support of the
24   motion is that the counterclaim does not comply with Federal Rule of Civil Procedure 9(g)
25   because it does not state special damages with specificity. Along these lines, Plaintiffs
26   argue that a cause of action for trade libel requires pleading special damages.
27         Yet, there is no counterclaim for trade libel. The defamation claim asserted is not
28   the same as trade libel.

                                                     1
                                                                               19-CV-2078-CAB-KSC
 1         Under California law, “trade libel is an intentional disparagement of the
           quality of property, which results in pecuniary damage.” Witkin, B., 5
 2
           Summary of California Law, Torts § 573 (9th ed. Bancroft–Whitney
 3         Co.1988); Leonardini v. Shell Oil Co., 216 Cal.App.3d 547, 574, 264
           Cal.Rptr. 883 (1989) (citing Witkin). Trade libel is more like unfair
 4
           competition than true libel and is not actionable as defamation. Microtec
 5         Research, Inc. v. Nationwide Mutual Ins. Co., 40 F.3d 968, 972 (9th
           Cir.1994). Although the defamatory torts of slander and libel are similar to
 6
           what is known in California as “trade libel,” the torts are distinct and must be
 7         treated individually. Thus, “an ‘action for defamation is designed to protect
           the reputation of the plaintiff, and the judgment vindicates that reputation,
 8
           whereas the action for disparagement is based on pecuniary damages and lies
 9         only where such damage has been suffered.’” Leonardini v. Shell Oil Co., 216
           Cal.App.3d 547, 573, 264 Cal.Rptr. 883 (1989) (quoting 5 Witkin, Summary
10
           of Cal.Law, Torts, pp 661–62 (9th ed.1988)).
11
12   Films of Distinction, Inc. v. Allegro Film Prods., Inc., 12 F.Supp. 2d 1068, 1081–82 (C.D.
13   Cal. 1998). Thus, Plaintiffs’ argument is inapplicable. Because Plaintiffs do not offer any
14   authority for the proposition that any of the actual claims asserted require pleading special
15   damages with specificity under Rule 9(g), the motion to dismiss is DENIED.
16         It is SO ORDERED.
17   Dated: March 13, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                19-CV-2078-CAB-KSC
